Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlberg et al (US 2007/0178833).
Wahlberg et al disclose a system for installing a terrestrial antenna for a satellite communication network including:
a remote unit comprising a transceiver (112, 118; paragraph [0061]) configured to communicate with a satellite of the satellite communication network, and a memory 610 in which is stored antenna information pertaining to positioning of the terrestrial antenna with respect to a virtual beam generated by the satellite (paragraphs [0109], [0127]), the information being accessible by a code 700.
With regard to claims 2, 5, Wahlberg et al disclose a controller, configured to retrieve the antenna information from the memory in response to entry of the code 700 by a user interface, and provide the antenna information to the user interface (paragraph [0052]), and a controller, configured to perform testing to verily accuracy of pointing of the terrestrial antenna with respect to the virtual beam (paragraphs [0009], [0099], [0130]).
Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell et al (US 2005/0273822).

a remote unit comprising a transceiver 16 configured to communicate with a satellite of the satellite communication network, and a memory 162 in which is stored antenna information pertaining to positioning of the terrestrial antenna with respect to a virtual beam generated by the satellite, the information being accessible by a code (paragraphs [0115] - [0157]).
With regard to claims 3-4, Snell et al disclose the memory 162 stores a plurality of sets of antenna information, each of the sets of antenna information being accessible by a respective code and including information pertaining to positioning of the terrestrial antenna with respect to a respective virtual beam generated by the satellite (paragraphs [0144], [0148], [0170]), and a controller, configured to select one of the sets of antenna information from the memory in response to entry of the code by a user interface, and provide the selected antenna information to the user interface (paragraphs [0144], [0156], [0157]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648